Citation Nr: 0113315	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for low back pain, 
symptomatic, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 20 percent disability 
evaluation for the veteran's low back disability. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.   

2.  There is no competent evidence that the appellant's 
lumbar manifestations currently approximate a severe level of 
disability, with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 
percent for chronic low back pain, symptomatic have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Codes 
5292-5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected low 
back disability, presently rated as 20 percent disabling. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with a VA examination as 
recently as December 1999, and there is no indication in the 
record that there are any pertinent outstanding treatment 
records.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set forth below.  

Back disabilities are evaluated under 38 C.F.R. §4.71a, 
Diagnostic Codes 5285 to 5295.  Separate evaluations apply 
for each level of the back (cervical, thoracic, lumbar) 
affected by a service-connected disability.  In this case, 
service-connection is established for the lumbar area.  Thus, 
evaluation of the veteran's disability is limited to 
Diagnostic Codes 5289, 5292-5293 or 5295.  

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

The veteran was afforded a current VA examination in December 
1999.  Associated X-rays showed degenerative disc disease at 
L4-L5 and L4-S1 and spondylosis of L5 over S1.  The veteran 
provided a history of pain in his low back but that he did 
not use medications.  After standing for more than 2 hours, 
he reported that he would experience a flare-up that lasted 
for about two days.  He also reported that standing walking 
and stooping were painful.  On physical examination, flexion 
was to 80 degrees and extension was to 25 degrees.  Lateral 
flexion and rotation were to 35 degrees bilaterally.  The 
veteran expressed pain at 25 degrees of flexion bilaterally.  
There was mild tenderness over the lower paraspinals, more so 
on the right.  No neurological deficits or other pathology 
was reported.  The diagnosis was chronic low back pain 
secondary to spondylosis and degenerative disc disease.  

The current examination and the historical record fail to 
suggest the presence of any postural abnormalities or that 
the veteran experiences difficulty with ambulation or with 
diminished strength.

The veteran asserts that because he now has degenerative 
changes his evaluation should be pursuant to a different 
diagnostic code.  Arthritis was clinically identified in June 
1997.  

Initially it should be noted that Diagnostic Code 5294 is 
inapplicable and cannot serve as a basis for an increased 
rating because that code pertains to a sacro-iliac injury, 
which is not demonstrated by the record; moreover, evaluation 
for such a disability is conducted pursuant to the same 
criteria set forth under Diagnostic Code 5295, lumbosacral 
strain as set out below.

The veteran has not demonstrated more than moderate 
limitation of motion and therefore is not entitled to more 
than the current 20 percent rating under Diagnostic Code 
5292.

The Board also observes that the record is silent as to 
complaints or clinical findings of radiculopathy or other 
neurological pathology, such that evaluation under Diagnostic 
Code 5293 would not be appropriate or productive of an 
evaluation in excess of that currently enjoyed.  

The Board additionally observes that evaluation under 
Diagnostic Code 5295, lumbosacral strain, specifically 
embraces symptomatology deriving from osteoarthritic changes.  
The veteran reports that while he does not take medication or 
see a physician, it is because he endures the pain rather 
than because he lacks pain.  The extent of the disability, 
however, even considering the irregularity of joint spaces, 
does not approximate a severe level of disability, 
considering tenderness is described as mild, the veteran is 
capable of, at the very least, moderate range of motion and 
the evidence of record does not show tissue loss or muscle 
wasting, or other symptomatology indicative of a severe 
disability.  Accordingly, the preponderance of the evidence 
is against an increased evaluation.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538.  The Board sympathizes 
with the veteran's ongoing symptoms of pain and stiffness 
related to his lower back disability which have persisted for 
a long period of time.  However, clinical findings from 
recent VA examinations do not support the assignment of a 
higher rating under any other Diagnostic Code.

For example, ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 
review of clinical findings indicates that the veteran could 
perform range of motion testing of the disabled joint.  As 
such clearly establishes that ankylosis is not present, the 
criteria set forth in Diagnostic Code 5289 pertaining to 
ankylosis are inapplicable and cannot serve as the basis for 
an increased rating. 

In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
determined that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  It also noted the exception which 
prohibits pyramiding at 38 C.F.R. § 4.14.  This provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
In balancing these two provisions of the Rating Schedule, the 
critical element for allowing separate evaluations would be 
that none of the symptomatology from a single disability 
would be duplicative or overlapping.  Id.  Under the 
circumstances in this case, separate evaluations for the 
disability at issue would constitute pyramiding.

A separate evaluation could not be assigned for arthritic 
changes in accordance with the law.  Arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
of the joint involved.  A compensable evaluation under 5292-
5293, or 5295 is based on limitation of motion, and, 
therefore, encompasses the manifestations due to arthritis.  
Consequently, inasmuch as a compensable evaluation has been 
assigned, a separate evaluation for this aspect of the 
veteran's disability would constitute pyramiding and would 
violate the associated legal principle prohibiting separate 
evaluation.

The Board also finds that the 20 percent evaluation 
encompasses the veteran's objectively ascertainable 
functional impairment due to pain and for any flare-ups for 
the period in question.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assignable compensable rating for this aspect of 
the evaluation is appropriate.  Should the veteran's 
disability picture change in the future, higher ratings may 
be assigned.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of more than the currently 
assigned evaluations. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a higher evaluation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's lumbar disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to increased evaluation for low back pain, 
symptomatic is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

